Print                                                                    https://mail.yahoo.com/neo/launch?.src=ym&reason=myc#260523124
            Case 2:17-cv-09193-FMO-E Document 87-1 Filed 05/22/19 Page 1 of 5 Page ID #:1765

          Subject:   Re: Ulikhanova v. County, MSJ Page Limit Question

          From:      Liana Serobian (l.serobian@yahoo.com)

          To:        rgraham@pbbllp.com; Vanessa_Figueroa@cacd.uscourts.gov;

          Cc:        ABurkwitz@pbbllp.com; LKerekesh@pbbllp.com; lrosales@pbbllp.com;

          Date:      Thursday, May 9, 2019 12:52 PM



         Dear All,

         Thank you and I'll follow the process. Defendants previously emailed the
         chambers for clarification, now did the Plaintiffs. No intrusion, just
         replica. Thank you, Liana.

         Important Legal Notice: The content of and any documents accompanying
         this email contain information belonging to the sender and are legally
         privileged as sender's work-product and/or attorney-client communication.
         This email and the information it contains are intended only for the use
         of the person or entity to which it is addressed. If you are not the
         intended recipient you are hereby notified that any use, disclosure,
         copying or distribution of this transmission is strictly prohibited. If
         you have received this email in error please notify the sender to arrange
         for its immediate destruction or return.


         On Thursday, May 9, 2019 12:51 PM, Ryan A. Graham <rgraham@pbbllp.com> wrote:



         Defendants object to this conversation with chambers and request that Plaintiff follow the clerk’s instruction
         to file a formal request with the Court for clarification so that Defendants can also provide input.

         Ms. Figueroa—I deeply apologize for this intrusion on the orderly functioning of the Court.

         Sincerely,
         Ryan A. Graham, Esq.
         Peterson · Bradford · Burkwitz
         100 North First Street, Suite 300
         Burbank, CA 91502
         Tel. (818) 562-5800, ext. 229
         Fax (818) 562-5810
         rgraham@pbbllp.com



         E-MAIL CONFIDENTIALITY NOTICE: THE CONTENTS OF THIS E-MAIL MESSAGE AND ANY
         ATTACHMENTS ARE INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT
         IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL, OR
         EXEMPT FROM DISCLOSURE UNDER APPLICABLE FEDERAL OR STATE LAW. IF YOU ARE NOT THE
         INTENDED RECIPIENT, OR THIS MESSAGE HAS BEEN ADDRESSED TO YOU IN ERROR, PLEASE
         IMMEDIATELY ALERT THE SENDER BY REPLY E-MAIL AND THEN DELETE THIS MESSAGE AND ANY
         ATTACHMENT(S). IF YOU ARE NOT THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT



1 of 5                                                                                                               5/22/2019, 8:36 PM
Print                                                                                     https://mail.yahoo.com/neo/launch?.src=ym&reason=myc#260523124
             Case 2:17-cv-09193-FMO-E Document 87-1 Filed 05/22/19 Page 2 of 5 Page ID #:1766
         ANY USE, DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION OR ANY
         ATTACHMENT(S) IS STRICTLY PROHIBITED.

         From: Vanessa_Figueroa@cacd.uscourts.gov <Vanessa_Figueroa@cacd.uscourts.gov>
         Sent: Thursday, May 9, 2019 12:50 PM
         To: Liana Serobian <l.serobian@yahoo.com>
         Cc: Avi Burkwitz <ABurkwitz@pbbllp.com>; Lynda Kerekesh <LKerekesh@pbbllp.com>; Lilliana Rosales
         <lrosales@pbbllp.com>; Ryan A. Graham <rgraham@pbbllp.com>
         Subject: Re: Ulikhanova v. County, MSJ Page Limit Question

         I have no idea, and I can't ask him that question while we are both in session all day.




         From:      Liana Serobian <l.serobian@yahoo.com>
         To:     "Vanessa_Figueroa@cacd.uscourts.gov" <Vanessa_Figueroa@cacd.uscourts.gov>
         Cc:      Avi Burkwitz <ABurkwitz@pbbllp.com>, Lynda Kerekesh <LKerekesh@pbbllp.com>, Lilliana Rosales <lrosales@pbbllp.com>, "Ryan A. Graham"
         <rgraham@pbbllp.com>
         Date:     05/09/2019 12:48 PM
         Subject:      Re: Ulikhanova v. County, MSJ Page Limit Question




         Dear Ms. Figueroa,

         All I'm asking now is that when Judge Olguin said we can do separate
         motions for summary judgment, can we also do separate oppositions to the
         said motions? Thank you, Liana.

         Important Legal Notice: The content of and any documents accompanying
         this email contain information belonging to the sender and are legally
         privileged as sender's work-product and/or attorney-client communication.
         This email and the information it contains are intended only for the use
         of the person or entity to which it is addressed. If you are not the
         intended recipient you are hereby notified that any use, disclosure,
         copying or distribution of this transmission is strictly prohibited. If
         you have received this email in error please notify the sender to arrange
         for its immediate destruction or return.


         On Thursday, May 9, 2019 12:46 PM, "Vanessa_Figueroa@cacd.uscourts.gov"
         <Vanessa_Figueroa@cacd.uscourts.gov> wrote:



         These questions are difficult for me to answer, since I am not an attorney.

         Judge Olguin is very busy, we all are in this district.

         I sought guidance from him last time. Today, we are in court all day.


2 of 5                                                                                                                                              5/22/2019, 8:36 PM
Print                                                                                        https://mail.yahoo.com/neo/launch?.src=ym&reason=myc#260523124
               Case 2:17-cv-09193-FMO-E Document 87-1 Filed 05/22/19 Page 3 of 5 Page ID #:1767

         Please file a request for clarification if you need assistance and something is not covered in a court order, Local Rules
         or FRCP's.

         Thank you,




         From:        Liana Serobian <l.serobian@yahoo.com>
         To:     "Vanessa_Figueroa@cacd.uscourts.gov" <Vanessa_Figueroa@cacd.uscourts.gov>, "Ryan A. Graham" <rgraham@pbbllp.com>
         Cc:        Avi Burkwitz <ABurkwitz@pbbllp.com>, Lynda Kerekesh <LKerekesh@pbbllp.com>, Lilliana Rosales <lrosales@pbbllp.com>
         Date:       05/09/2019 12:44 PM
         Subject:       Re: Ulikhanova v. County, MSJ Page Limit Question




         Dear Ms. Figueroa,

         Hope you are well! I represent the plaintiffs in the above-noted matter.

         In your earlier email, you noted that the chambers permitted parties to
         do separate motions for summary judgment, but joint appendix and SUF. Per
         your email and my discussions with opposing counsel Mr. Ryan Graham at
         the meet and confer and emails that followed as to the summary judgment
         motions, I was under the impression that the parties were going to do
         same joint appendix and SUF, per the original order of the court, since
         the opposing counsel had also send me a link to the evidence to work from
         together. However, the day of when the motions were due to each side, on
         May 7, 2019 (stipulated deadline), opposing counsel clarified to me that
         each party was to do each document separate, including the motion,
         appendix of evidence, and SUF. I did so timely and sent a pdf of each to
         the opposing counsel given now everything was going to be separate.

         The opposing counsel just today sent to me the word versions of these and
         on May 8, 2019, had send me a link to a virtual place where these
         documents were works in progress, and he had access to change/modify. He
         also sent an email that it's still not a final version and work needs to
         be done on it.

         These are the two things I would like clarification on: 1) since we did
         everything separate and I already sent pdfs of all documents to counsel,
         can we also do separate Oppositions that are 10 pages each? Opposing
         counsel now wants my word version of the motion for summary judgement,
         but I worked off of the pdf program itself given everything was to be
         separately filed, and it would be difficult to convert everything back to
         word and keep the perfect formatting etc. I do not want or need to make


3 of 5                                                                                                                                   5/22/2019, 8:36 PM
Print                                                                                      https://mail.yahoo.com/neo/launch?.src=ym&reason=myc#260523124
               Case 2:17-cv-09193-FMO-E Document 87-1 Filed 05/22/19 Page 4 of 5 Page ID #:1768
         any changes to my pdf and do not want to stipulate to further extensions,
         and want the Oppositions to be similarly in a separate pdf document. 2) I
         would also like to ask the court to strike the opposing party's brief as
         untimely and when is the time to do it, now or along with my opposition
         to their motion?

         Thank you so much, Liana Serobian.

         Important Legal Notice: The content of and any documents accompanying
         this email contain information belonging to the sender and are legally
         privileged as sender's work-product and/or attorney-client communication.
         This email and the information it contains are intended only for the use
         of the person or entity to which it is addressed. If you are not the
         intended recipient you are hereby notified that any use, disclosure,
         copying or distribution of this transmission is strictly prohibited. If
         you have received this email in error please notify the sender to arrange
         for its immediate destruction or return.


         On Friday, April 19, 2019 1:37 PM, "Vanessa_Figueroa@cacd.uscourts.gov" <Vanessa_Figueroa@cacd.uscourts.gov>
         wrote:


         Per chambers: they can file two separate joint briefs - one for each party, which should give them the number of pages
         needed. Perhaps they can rely on the same joint appendix and SUF.




         From:      "Ryan A. Graham" <rgraham@pbbllp.com>
         To:     "Vanessa_Figueroa@cacd.uscourts.gov" <Vanessa_Figueroa@cacd.uscourts.gov>
         Cc:      Liana Serobian <l.serobian@yahoo.com>, Avi Burkwitz <ABurkwitz@pbbllp.com>, Lynda Kerekesh <LKerekesh@pbbllp.com>, "Lilliana Rosales"
         <lrosales@pbbllp.com>
         Date:      04/19/2019 12:53 PM
         Subject:     Ulikhanova v. County, MSJ Page Limit Question




         Dear Ms. Figueroa:

         I represent the Defendants in Lucy Ulikhanova, et al. v. County of Los Angeles, et al. (17-CV-9193). Yesterday I met
         with Liana Serobian, counsel for Plaintiffs (copied), to confer on summary judgment in compliance with the Court’s
         order (ECF No. 19). Both parties plan on filing summary judgment motions, which has raised some questions with
         respect to the page limits and the joint brief. We were hoping you could provide some clarification.

         We noted that the Court has ordered us to file a single brief with all motions and opposition, but limited each party to 25
         pages. If one party were filing a summary judgment motion, it seems clear that the moving party would get 25 pages for
         the motion, and the opposing party would get 25 pages for the opposing points. But if each party is filing a motion, it’s
         less clear. For example, Defendants here are not clear whether they have (A) 25 pages to make their motion and



4 of 5                                                                                                                                              5/22/2019, 8:36 PM
Print                                                                     https://mail.yahoo.com/neo/launch?.src=ym&reason=myc#260523124
             Case 2:17-cv-09193-FMO-E Document 87-1 Filed 05/22/19 Page 5 of 5 Page ID #:1769
         another 25 page to oppose Plaintiffs’ motion, or (B) a grand total of 25 pages to make their motion and to oppose
         Plaintiffs’ motion.

         Thank you for any clarification you might be able to provide.

         Sincerely,
         Ryan A. Graham, Esq.
         Peterson · Bradford · Burkwitz
         100 North First Street, Suite 300
         Burbank, CA 91502
         Tel. (818) 562-5800, ext. 229
         Fax (818) 562-5810
         rgraham@pbbllp.com




         E-MAIL CONFIDENTIALITY NOTICE: THE CONTENTS OF THIS E-MAIL MESSAGE AND ANY ATTACHMENTS ARE
         INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY
         CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL, OR EXEMPT FROM DISCLOSURE UNDER
         APPLICABLE FEDERAL OR STATE LAW. IF YOU ARE NOT THE INTENDED RECIPIENT, OR THIS MESSAGE HAS
         BEEN ADDRESSED TO YOU IN ERROR, PLEASE IMMEDIATELY ALERT THE SENDER BY REPLY E-MAIL AND
         THEN DELETE THIS MESSAGE AND ANY ATTACHMENT(S). IF YOU ARE NOT THE INTENDED RECIPIENT, YOU
         ARE HEREBY NOTIFIED THAT ANY USE, DISSEMINATION, DISTRIBUTION OR COPYING OF THIS
         COMMUNICATION OR ANY ATTACHMENT(S) IS STRICTLY PROHIBITED.




         Attachments

               image001.jpg (26.11KB)




5 of 5                                                                                                                  5/22/2019, 8:36 PM
